426 F.2d 818
UNITED STATES of America, Appellee,v.Mildred Joanne KNIGHT, Appellant.
No. 14045.
United States Court of Appeals, Fourth Circuit.
May 25, 1970.

John E. Busch, Elkins, West Va., on the brief for appellant.
Paul C. Camilletti, U.S. Atty., and James F. Companion, Asst. U.S. Atty., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit judges.
PER CURIAM:


1
Mildred Joanne Knight was convicted on three counts of uttering counterfeit Federal Reserve notes with intent to defraud.  18 U.S.C. 472 (1964).  On appeal she urges the evidence was insufficient to support her conviction.


2
On December 2, 1968, Mrs. Knight made two purchases with counterfeit twenty-dollar bills.  Subsequently, she attempted to make a third purchase with another counterfeit twenty, but a salesclerk recognized the bill as worthless and called the store manager, who returned the bill to her with that information.  She then went to another store and made a purchase with the same counterfeit bill she had attempted to pass at the third store.  From these acts we think the jury could infer the intent necessary to convict.  See United States v. Browning, 390 F.2d 511 (4th Cir. 1968).  We find oral argument unnecessary and summarily affirm.


3
Affirmed.